Gray, C. J.
Upon the conveyance of the premises and the assignment of the policy, with the assent of the insurance company, from Smith to Bigelow, Bigelow became the owner of the property and the assured in the policy. The order, afterwards indorsed by him upon the policy, did not make the plaintiff the assignee of the policy, nor the party insured thereby, but merely the payee in case of loss. The subsequent conveyance and sale of the property by Bigelow, without the assent of the company, avoided the policy, so that neither the plaintiff nor any other person can maintain an action thereon. Bates v. Equitable Ins. Co. 10 Wall. 33. Loring v. Manufacturers' Ins. Co. 8 Gray, 28. Lawrence v. Holyoke Ins. Co. 11 Allen, 387. Atherton v Phœnix Ins. Co. 109 Mass. 32. Franklin Savings Institution v. Central Ins. Co. 119 Mass. 240. Judgment for the defendant.